DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the phrase “using at least a first substance containing aluminum and silicon and a second substance containing at least one of alkaline hydroxide and alkaline silicate from the first substance, the second substance, and a third substance which contains a compound having hydrate” is confusing as written and therefore renders the claim vague and indefinite.  That is, the reference to “the first substance, the second substance,” renders the claim confusing as it appears that this phrase should not be present in the claim.  Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdullah et al (US Patent Application Publication No. US 2016/0031117 A1).
The reference teaches, in the claims, a geopolymer brick fabrication system comprising a mixer, a molding section, and a curing section.
The instant claim is met by the reference.
The reference teaches a geopolymer brick fabrication system comprising the same system components as instantly claimed.  That is, a mixer which meets the mixture preparator, a molding section which meets the pressurizer equipped with a mold, and a curing section which meets the curing unit.  With respect to a material worked upon by a claimed apparatus and in accordance with MPEP 2115, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Comrie (US Patent No. 7,883,576 B2) in view of Abdullah et al (US Patent Application Publication No. US 2016/0031117 A1).
The Comrie reference teaches, in Example 5, a binder composition which is mixed with 4-10% pozzolan, 4-10% nepheline syenite, 1-5% hydrous aluminum silicate, 1-5% hydrous sodium hydroxide, 1-5% silicic acid, 1-5% potassium or sodium salt.  The nepheline syenite and hydrous aluminum silicate may be replaced by 5-10% anhydrous aluminum silicate.  The inorganic binder composition of the first embodiment of the present invention includes a first constituent comprising by weight: 20% silicon dioxide; 60% tri-calcium silicate; 10% di-calcium silicate; 6% tri-calcium aluminate; 1% aluminum oxide; 1% ferric oxide; 1% magnesium oxide; 1% sulfur tri-oxide.  According to claim 12, the mixture is compressed to form a briquette.
Abdullah et al teaches, in the claims, a geopolymer brick fabrication system comprising a mixer, a molding section, and a curing section.
The instant claims are obvious over the reference.
As for claim 1, the fly ash, pozzolan, nepheline syenite and/or the hydrous aluminum silicate of the primary reference meets the first substance.  The hydrous sodium hydroxide of the primary reference meets the second substance.  The composition as a whole can be considered to be a geopolymer.  As for a compression step, the reference teaches that the mixture is compacted into a briquette. As for the step of compressing the mixture using compression molding and a curing step, the secondary reference teaches that it is known in the art to formulate geopolymer materials into structures using an apparatus that includes a mixer, a molding section and a curing section.  Accordingly it would have been obvious to utilize the system of the secondary reference to produce a molded article from the composition of the primary reference without producing any unexpected results. 
As for claim 4, it would have been obvious to ensure that the temperature during curing is above the melting point in order for the water in the hydrous material to be released.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 5, the length of time for curing may be determined by one of ordinary skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 6, the primary reference teaches that the composition may be dried before the compressing step.  However it would have been obvious to perform drying after the mixture is compressed and after the curing step.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 7, the primary references teaches fly ash and also a pozzolan.  Metakaolin and silica fume are examples of pozzolans.
As for claim 11, it is within the level of ordinary skill in the art to determine the pressure necessary for compressing the material.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davidovits et al (US Patent No. 5,798,307 A) in view of Abdullah et al (US Patent Application Publication No. US 2016/0031117 A1).
Davidovits et al teaches, in claim 8, a geopolymeric matrix prepared by allowing to stand a reaction mixture composed of alumino-silicate oxide of composition between (2SiO2•AlO2) and (34SiO2•AlO2) and an aqueous alkali silicate solution and then hardening at a temperature between 60OC and 200 OC.   Claim 9 recites that when said alumino-silicate oxide has a composition between (24SiO2•AlO2) and (34SiO2•AlO2) a hydrated alumino-silicate is added.  According to the examples, the aqueous alkali silicate solution contains potassium silicate.
Abdullah et al teaches, in the claims, a geopolymer brick fabrication system comprising a mixer, a molding section, and a curing section.
The instant claims are obvious over the combination of references.
As for claim 12, in the primary reference the alumino-silicate oxide of composition between (2SiO2•AlO2) and (34SiO2•AlO2) meets the first substance.  The alkali silicate solution (i.e. potassium silicate) meets the alkaline stimulant and the hydrated alumino-silicate meets the hydrate containing crystal water.  As for the step of compressing the mixture using compression molding and a curing step, the secondary reference teaches that it is known in the art to formulate geopolymer materials into structures using an apparatus that includes a mixer, a molding section and a curing section.  Accordingly it would have been obvious to utilize the system of the secondary reference to produce a molded article from the composition of the primary reference without producing any unexpected results. 
As for claim 13, the reference teaches potassium silicate.
As for claim 14, the alumino-silicate hydrate is believed to be an example of a neutral hydrate material.
As for claim 15, the alumino-silicate oxide of composition between (2SiO2•AlO2) and (34SiO2•AlO2) of the primary reference meets the first substance.  The alkali silicate solution (i.e. potassium silicate) of the primary reference meets the second substance and the hydrated alumino-silicate of the primary reference meets the third substance. As for the use of a mixer, a pressurizer equipped with a mold, and a curing unit, the secondary reference teaches that it is known to use form a brick from a geopolymer composition by using a system comprising a mixer, a molding section and a curing section.  Accordingly as a system such as that recited in the instant claims is known, it would have been obvious to formulate a geopolymer material such as a brick using said system and thus arriving at the invention.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey (US Patent Application Publication No. US 2013/0284070 A1) in view of Abdullah et al (US Patent Application Publication No. US 2016/0031117 A1).
Dubey teaches, in claim 52, reacting a thermally activated aluminosilicate mineral, a calcium sulfoaluminate cement, a calcium sulfate selected from the group consisting of calcium sulfate dihydrate, calcium sulfate hemihydrate, anhydrous calcium sulfate, and mixtures thereof, a chemical activator selected from the group consisting of an alkali metal salt and an alkali metal base and mixtures thereof, and water.  Paragraph [0023] teaches that alkali metal bases, such as alkali metal hydroxides, and alkali metal silicates also may be used as the alkali metal salt and alkali metal base depending on the application and the needs of that application
Abdullah et al teaches, in the claims, a geopolymer brick fabrication system comprising a mixer, a molding section, and a curing section.
The instant claim is obvious over the combination of references.
As for claim 12, the primary reference teaches a thermally activated aluminosilicate mineral which meets the first substance, the alkali metal hydroxides or alkali metal silicates meets the alkaline stimulant and the calcium sulfate dihydrate and/or hemihydrate meets the hydrate containing crystal water.  As for the step of compressing the mixture using compression molding and a curing step, the secondary reference teaches that it is known in the art to formulate geopolymer materials into structures using an apparatus that includes a mixer, a molding section and a curing section.  Accordingly it would have been obvious to utilize the system of the secondary reference to produce a molded article from the composition of the primary reference without producing any unexpected results. 
As for claim 13, the reference teaches alkali metal hydroxides or alkali metal silicates and this would render obvious the hydroxides and silicate materials listed in the claim.
As for claim 15, the primary reference teaches a thermally activated aluminosilicate mineral which meets the first substance, the alkali metal hydroxides or alkali metal silicates meets the alkaline stimulant and the calcium sulfate dihydrate and/or hemihydrate meets the hydrate containing crystal water.  As for the use of a mixer, a pressurizer equipped with a mold, and a curing unit, the secondary reference teaches that it is known to use form a brick from a geopolymer composition by using a system comprising a mixer, a molding section and a curing section.  Accordingly as a system such as that recited in the instant claims is known, it would have been obvious to formulate a geopolymer material such as a brick using said system and thus arriving at the invention.

Allowable Subject Matter
Claims 2-3 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the limitation recited in the indicated claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  

ajg
July 19, 2022